Citation Nr: 0934240	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with severe spondylosis, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran reportedly served on active duty from September 
1966 to September 1969 and from December 1977 to December 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in July 2006, and a substantive appeal was 
received in July 2006.  


FINDING OF FACT

There has been no unfavorable ankylosis of the entire 
thoracolumbar spine or disability comparable thereto; no 
associated objective neurological residuals, and no bed rest 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 40 
percent for lumbosacral strain with severe spondylosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in December 2005.  While this notice does not provide 
any information concerning the effective date that could be 
assigned should increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of an increased rating, the Veteran 
is not prejudiced by the failure to provide him that further 
information.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's post-service VA treatment records are on file.  
The evidence of record also contains reports of VA 
examinations performed in February 2006 and November 2006.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal. 

Criteria & Analysis

The Board notes that the RO granted service connection for 
lumbosacral strain in February 1971 with a 10 percent 
disability rating effective September 27, 1969 under 
Diagnostic Code 5295.  A May 2002 rating decision assigned a 
40 percent disability rating for lumbosacral strain with 
severe spondylosis effective November 13, 2001 under 
Diagnostic Code 5010-5295.  The Veteran's lumbar spine 
disability is currently rated as 40 percent disabling under 
the provisions of 38 C.F.R. § 471a, Diagnostic Code 5010-
5237.  The hyphenated code is intended to show that the 
Veteran's disability includes both traumatic arthritis, 
Diagnostic Code 5010, and limitation of lumbar spine motion, 
Diagnostic Code 5237.  38 C.F.R. § 4.27.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A maximum schedular rating of 60 
percent is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

VA outpatient treatment records dated in November 2005 
reflect that the Veteran was assessed with lumbar 
spondylosis.  

The Veteran underwent a VA examination in February 2006.  He 
reported that the pain was mostly localized and constant, 
lasting several hours or one to three days.  He stated that 
the pain was dull to sharp, with an intensity of 6 out of 10.  
He reported moderate to severe daily pain.  He stated that 
symptoms were worse with lifting more than 100 or 150 pounds, 
which he had to do 3 times a week at work while repairing 
tanks.  He reported that symptoms were also worse with 
prolonged standing and walking for 30 minutes.  He reported 
lifting some weight 2 to 3 times a week, although he did not 
generally lift weights.  He stated that there were increased 
symptoms with heavy work, which were relieved by rest and 
pain medication.  He denied any additional limitation of 
movement during flare-up or repetitive movement.  He denied 
any bladder or bowel problems.  He stated that he could walk 
6 to 7 miles every day at work, although walking for a 
prolonged time greater than 20 to 30 minutes caused more 
pain.  He reported that the condition had a moderate to 
severe impact on mobility, activities of daily living, usual 
occupation, recreational activities, and driving.  He stated 
that he was planning to retire soon.  

Upon physical examination, the Veteran walked slowly and 
antalgic gait was noted.  Forward flexion of the 
thoracolumbar spine was from zero to 90 degrees, with pain at 
50 to 60 degrees.  Extension was from zero to 30 degrees, 
with pain at 20 to 30 degrees.  Left and right lateral 
flexion were from zero to 30 degrees.  Left and right lateral 
rotation were from zero to 30 degrees.  Heel-toe walk was 
normal and straight leg raising test was unremarkable.  There 
was no additional limitation by pain, fatigue, weakness, lack 
of endurance, incoordination, repetitive use, or resisted 
movements.  There was mild discomfort and muscle spasm in 
paraspinal area at the lumbar region.  The examiner diagnosed 
remote low back injury with degenerative joint disease of the 
lumbar spine with residual.  

VA outpatient treatment records dated in February 2006 
reflect that x-ray findings revealed multi-level lumbar 
spondylosis and stable, mild lumbar scoliosis convex to the 
right.  

The Veteran underwent another VA examination in November 
2006.  He reported a constant, dull achy pain, which was 
occasionally sharp.  He stated that the intensity was 6 out 
of 10.  He reported that the pain was randomly 10 out of 10 
once a week, without cause and lasting for 3 hours.  He 
stated that he was unable to function during a flare-up due 
to the severe pain.  He reported numbness and tingling in 
both legs and feet constantly over the previous year and a 
half.  He stated that there was pain in the plantar surface 
of the feet when stepping on an elevated object with his bare 
feet.  He reported being able to walk 2 miles.  He denied any 
effect of the condition on his daily activities or on his 
occupation, as he was retired.  He stated that he was able to 
drive.  

Upon physical examination, forward flexion of the 
thoracolumbar spine was from zero to 60 degrees.  Extension 
was from zero to 10 degrees.  Left lateral flexion was from 
zero to 15 degrees.  Right lateral flexion was from zero to 
10 degrees.  Left and right lateral rotation were from zero 
to 20 degrees.  The Veteran noted pain at the end of each 
range of motion with no pain from zero to the end of range of 
motion.  There was no change in motion upon repeated and 
resisted testing of the spine within the range of motion 
noted and no additional limitation noted.  There was no 
spasm, guarding or tenderness noted with preserved spinal 
contour and normal gait.  There were no postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
musculature of the back noted.  The examiner noted that there 
were no incapacitating episodes during the previous 12-month 
period.  The examiner diagnosed degenerative disk disease and 
degenerative joint disease of the lumbar spine.  The examiner 
noted that there were symptoms suggestive of radiculopathy 
and neuropathy but no objective findings on examination.  

The Board is unable to find that a disability rating in 
excess of 40 percent is warranted.  There was no evidence 
that the Veteran suffers from unfavorable ankylosis of the 
entire thoracolumbar spine necessary to meet the regulatory 
criteria in excess of 40 percent.  For example, the November 
2006 VA examiner noted that there was no ankylosis.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board again notes that the Veteran has reported pain 
in his low back.  The Board finds, however, that the current 
40 percent rating takes into consideration the Veteran's 
complaints of low back pain.  For example, the February 2006 
examiner noted that there was no additional limitation due to 
pain, fatigue, weakness, lack of endurance following 
repetitive use, resisted movements, or flare ups.  The 
November 2006 VA examiner noted that there were no objective 
findings of painful motion, spasm, weakness, or tenderness.  
Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for an increased rating.  See DeLuca, 8 
Vet. App. at 204-07.

No associated objective neurologic abnormalities have been 
shown.  For example, the February 2006 VA examiner noted that 
the Veteran denied any bladder or bowel problems.  The 
November 2006 VA examiner noted that there were symptoms 
suggestive of radiculopathy and neuropathy but no objective 
findings on examination.

There is also no persuasive evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months to warrant a rating in excess of 40 
percent under the intervertebral disc syndrome rating 
criteria.  For example, the November 2006 VA examiner noted 
that there were no incapacitating episodes during the 
previous 12-month period.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
Veteran's lumbosacral strain with severe spondylosis has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluations.  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board notes that he is currently in 
receipt of a 40 percent rating, an indication that his 
service-connected disability is the major contributor to 
interference with job duties.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In sum, there is no basis for assignment of a rating in 
excess of 40 percent for the Veteran's lumbosacral strain 
with severe spondylosis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A disability rating in excess of 40 percent for lumbosacral 
strain with severe spondylosis is denied.  



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


